OPINION
{¶ 1} James Elzey entered a plea of guilty as charged to one count of breaking and entering with purpose to commit a theft offense and one count of failure to comply with an order or signal of a police officer by fleeing in a motor vehicle which caused a substantial risk of serious physical harm to persons or property. He pled guilty pursuant to a plea agreement, part of which was that the State would recommend only two years of the incarceration. The court then sentenced him to twelve months incarceration on the breaking and entering charge and one year on the failure to comply charge, to be served consecutively.
 {¶ 2} His trial counsel timely filed a notice of appeal and noted thereon that it was filed at defendant's request, with issues unknown. (Docket 32). He was appointed an appellate counsel who, in due course, filed an extensive Anders brief, which thoroughly examined the record and the law and concluded that there were no meritorious issues for appeal.
 {¶ 3} On April 24, 2003, we informed Elzey of the fact that his counsel had filed an Anders brief and granted him sixty days from April 24, 2003, to file his pro se brief, if any. No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 5} The judgment appealed from will be affirmed.
FAIN, P.J. and BROGAN, J., concur.